Citation Nr: 0505019	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs (VA) benefits in accordance with 38 U.S.C.A. 
§ 6103 (West 2002).


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized military service from December 
1941 to April 1942 and March 1945 to May 1945; he was a 
prisoner of war from April 1942 to July 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the 
Compensation and Pension Service of VA.  In March 2002, the 
veteran attended a hearing at the RO before a Hearing 
Officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following the RO's issuance to the veteran of a statement of 
the case (SOC) in July 2003 regarding the matter on appeal, 
the veteran submitted additional evidence consisting of two 
affidavits.  These affidavits are relevant to the appeal and 
have not been previously considered by the RO.  As the 
submission of this additional evidence was received by the RO 
after the SOC and last rating decision considering evidence, 
but prior to the transfer of the case to the Board, the case 
must be returned to the RO for further proceedings.  
38 C.F.R. § 19.37 (2004).  This is necessary in view of the 
absence of any written waiver from the veteran waiving 
initial review of this evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO must consider the affidavits 
submitted to the RO in October 2003.  
After such review, if the decision 
remains adverse to the appellant, he 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




